Citation Nr: 0723220	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  01-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for cardiovascular 
disorders, to include hypertension and arteriosclerotic heart 
disease.  

3.  Whether there is new and material evidence to reopen a 
claim of service connection for a psychiatric disorder, to 
include as secondary to a cardiovascular disorder.

4.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A chronic skin rash was not manifested in service, and 
has not been identified after service.  

2.  A cardiovascular disorder was not manifested in service 
or within a year of separation from service, and the evidence 
does not indicate that a cardiovascular disorder is causally 
related to service.  

3.  The veteran's application to reopen a previously-denied 
claim for service connection for a psychiatric disorder was 
denied in March 2000, and was not appealed.  Evidence 
presented since March 2000 is cumulative and not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A skin rash disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

2.  A cardiovascular disorder was not incurred or aggravated 
in service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The March 2000 decision denying the request to reopen a 
claim of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (1999).  

4.  New and material evidence sufficient to reopen a claim 
for service connection for a psychiatric disorder has not 
been presented.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for service connection.  In May 2001 and December 2003 rating 
decisions, the veteran was informed of the "new and 
material" standard and what specific evidence was needed to 
reopen his claim in accord with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Although the veteran was not provided an 
independent notice letter, the claim was readjudicated 
several times without taint from the prior decisions, the 
veteran had ample opportunity to present new evidence, and 
the veteran had a personal hearing.  Based on the foregoing, 
the Board finds that no prejudice results from the lack of 
independent notice of the new and material standards.  In 
July 2005, the veteran received an independent notice letter 
with the requirements for establishing TDIU.  Although this 
notice post-dated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision.  

The veteran was provided with notice of the effective date 
and disability rating regulations in a February 2007 
supplemental statement of the case.  Although this notice was 
not timely, because the claims have been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, obtaining Social Security 
Administration records, providing a personal hearing, and 
providing VA examinations.  Based on the foregoing, the Board 
finds that the duties to notify and assist have been 
satisfied with no prejudice resulting from adjudicating the 
claims at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder, 
such as a cardiovascular-renal disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

A February 1945 entrance examination record reports findings 
of otitis externa and impetigo, both of which were found non-
disabling.  The record notes that the veteran was found 
physically and mentally qualified for service.  The April 
1946 separation examination record reports no defects with 
the psychiatric or cardiovascular systems, and normal 
findings for the skin.  The veteran's blood pressure was 
noted to be 116/70.  There are no other relevant service 
medical records.  See August 1965 Extract from Miscellaneous 
Records ("sick reports are not on file").  

Skin rash
A February 1950 VA treatment record and a February 1973 VA 
examination record report normal findings for the skin.  A 
June 1999 VA treatment record reports a finding of a 
maculopapular reddish rash spread diffusely over the 
veteran's body.  The veteran reported that it had been there 
2 weeks, but was getting better.  A skin disorder was not 
diagnosed.  An October 2003 VA examination record reports the 
veteran's history of an "on and off" skin rash.  The record 
reports the examiner's finding of no skin rash on any part of 
the body.  The examiner also reported that a review of the 
claims file did not reveal any definite evidence of a skin 
rash.  With the exception of the June 1999 record, the post-
service medical records do not report any treatment for, or 
finding of, a skin rash.  The veteran testified at his May 
2005 Travel Board hearing that he gets "the rash back" 
every two years.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record 
clearly indicates that the veteran had impetigo prior to 
entering service in January 1945.  Consequently, the veteran 
is not considered sound at entry with respect to his skin.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

Post-service records do not report a diagnosis of impetigo.  
Additionally, although the veteran is competent to report 
recurrent symptoms of skin rash, he is not competent, as a 
layperson, to diagnose his symptoms as impetigo.  See 
Espiritu v. Derwinski, 2 Vet. App. 492.  The veteran has not 
presented any evidence indicating that the preexisting 
impetigo was aggravated in service, and the fact that 
impetigo was not noted at separation from service and the 
skin was noted to be normal, indicates that impetigo was not 
aggravated by service.  

Additionally, there is no competent evidence indicating that 
a different (non-impetigo) skin rash was incurred in service 
or is causally related to service.  There is no medical 
evidence linking a recurring skin rash to service, and 
although the veteran has reported that such a link exists, as 
stated above, the veteran is not competent to comment on the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  Based on the absence of a competent nexus 
opinion and the normal findings for the skin on the 
separation examination, service connection for a skin rash is 
not warranted.  

Cardiovascular disorder
Service connection is also not warranted for a cardiovascular 
disorder, to include hypertension.  Service medical records 
do not report any treatment for or diagnosis of a heart 
condition, to include hypertension, there is no finding of a 
cardiovascular abnormality on the separation exam, and the 
veteran's blood pressure was not abnormal at separation.  

A June 1947 VA treatment record reports that the veteran had 
chills, fever, symptoms of respiratory infection, chest pain, 
and cough after taking a bath in a river.  Physical 
evaluation revealed that the veteran had tachycardia.  The 
veteran was diagnosed with broncho-pneumonia.  

A February 1950 private treatment record reports the 
veteran's history of pain in the precordial region radiating 
upwards to the chest.  The veteran was noted to have a soft 
systolic murmur, but no thrills or arrhythmia.  Blood 
pressure was 160/84.  The veteran was assessed with 
bronchitis, ascariasis, and trichuriasis.  

An October 1964 VA clinical record reports that the veteran 
reported high blood pressure and chest pains.  
Electrocardiogram (EKG) and x-ray images reported normal 
findings.  See also May 1965 VA clinical record (chest x-ray 
negative).  

A February 1973 VA pension examination record reports the 
examiner's diagnosis of mild systolic hypertension.  The 
examiner noted that the exam was "essentially negative 
otherwise," and EKG and chest x-ray images revealed no 
abnormalities.  Subsequent records dating in March 1973, 
February 1978, and February 1988 also all report normal 
findings for the heart.  See March 1973 VA pension 
examination record; February 1978 VA hospitalization summary 
record (cardiovascular system was normal, to include EKG and 
chest x-ray results); May 1979 VA consultation record (May 
1979 EKG within normal limits); and January 1984 Social 
Security Administration (SSA) treatment record (EKG showed 
increased pulmonary venous congestion but otherwise normal).  
A March 1984 EKG record showed evidence of sinus bradycardia 
and incomplete right bundle branch block, but the 
corresponding SSA examination record only reports a diagnosis 
of hypertension.  A June 1985 EKG showed a left-axis 
deviation, but no cardiac condition was diagnosed, and the 
veteran' history of chest pain was determined to be "most 
likely musculoskeletal in origin."  See June 1985 SSA 
records.  See also June and July 1985 SSA medical records 
(reviewing EKGs from 1984 and 1985 and determining that 
complaints of chest pain not consistent with angina).  A 
February 1988 EKG record reports that the images showed no 
ischemic changes.  See also September 1988 VA treatment 
record (complaints of left hemi thorax pain attributed to 
musculoskeletal pain).  In December 2000, the veteran was 
diagnosed with arteriosclerotic heart disease.  See December 
2000 VA examination record.

An October 2003 VA examination record reports that the 
veteran's coronary artery disease was found in 2000 after a 
stress test and thallium stress test.  The examiner noted 
that the veteran was found to have high blood pressure in 
1973, with the 1973 EKG and cardio-workup records showing no 
evidence of coronary artery disease.  Consequently, in the 
examiner's opinion, it was "less likely [for the veteran's 
coronary artery disease] to have originated in service or 
even in [the] 70s."

The evidence of record does not show that a cardiovascular 
disorder was incurred in service.  The separation exam record 
reports a normal cardiovascular finding and blood pressure 
reading for the veteran, and there is no evidence of a 
cardiovascular disorder until several years after separation 
from service.  The veteran's hypertension was not diagnosed 
until 1973, and even assuming the veteran did have 
hypertension in 1964, that is still over 22 years after 
separation from service.  Additionally, coronary artery 
disease was not diagnosed until 2000, over 55 years after 
separation from service.  The Federal Circuit has determined 
that such lapses of time are a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  Although the records 
indicate that the veteran has complained of recurrent chest 
pain since 1947, there is no evidence that the chest pain is 
cardiovascular in origin, and the medical records indicate 
that the chest pain has been diagnosed as noncardiac in 
origin.  

The evidence of record also does not include a competent 
medical opinion linking the veteran's current cardiovascular 
disorders to service.  Based on a lack of evidence of an in-
service incurrence, the length of time between separation and 
the initial diagnosis of a cardiovascular disability, the 
lack of a positive nexus opinion, and the October 2003 VA 
examiner's negative nexus opinion, service connection for a 
cardiovascular disease is denied.

Psychiatric disorder
The March 2000 decision denying the request to reopen a claim 
of service connection for a psychiatric disorder is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a) (1999).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).

Additional evidence submitted for this claim includes SSA 
medical records (including VA hospitalization records from 
the 1970s which were not previously associated with the 
file), VA treatment records, a VA examination record, and the 
Travel Board hearing transcript.  This evidence, although 
"new" in that it was previously unseen, is not material.  
The earlier decisions denied the veteran's claim for service 
connection because there was no evidence that a psychiatric 
disability was incurred in service or that the veteran's 
current psychiatric disorder is related to service.  Although 
the treatment records provide more information about the 
veteran's psychiatric history and treatment, evidence 
considered in the prior decisions already established that 
the veteran had psychiatric treatment after service.  The 
"new" evidence does not competently establish either that a 
psychiatric disorder was incurred in service or that the 
veteran's current psychiatric disorder is causally linked to 
service.  The evidence also does not competently establish, 
or even suggest, that a link exists between the veteran's 
psychiatric disorder and his cardiovascular disorders.  
Although the veteran has asserted that such links exist, as 
stated above, the veteran, as a layperson, is not competent 
to comment on the presence or etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492

The Board notes that, pursuant to this claim, the veteran has 
alleged that he had a "breakdown" in service.  The service 
medical records, which were previously considered, do not 
substantiate this claim, however, and the separation exam 
record notes that the veteran's psychiatric system was 
normal.  The veteran has also alleged that his recurrent 
chest pains, which he contends he had during service, are 
symptomatic of his psychiatric disorder.  The previous 
decisions already considered whether such a link could be 
substantiated, however, as previously considered evidence 
included diagnoses of psychiatric disorders with somatization 
and treatment for recurrent chest pain.  

In sum, the new evidence presented for this claim does not 
include "material" evidence which is not cumulative of 
evidence previously established and which bears directly and 
substantially upon the specific matter under consideration.  
Consequently, the request to reopen is denied.

TDIU
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is not in effect for any disability.  
Consequently, the veteran is not entitled to TDIU.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin rash is denied.

Service connection for a cardiovascular disorder, to include 
hypertension, is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
request to reopen the claim is denied.  

Entitlement to a TDIU is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


